Name: 2012/533/EU: Council Decision of 24Ã September 2012 on the position to be taken by the European Union within the Joint Committee set up by Article 11 of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs, as regards the adoption of the rules of procedure of the Joint Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe;  agricultural activity;  politics and public safety;  marketing;  international trade
 Date Published: 2012-10-02

 2.10.2012 EN Official Journal of the European Union L 266/34 COUNCIL DECISION of 24 September 2012 on the position to be taken by the European Union within the Joint Committee set up by Article 11 of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs, as regards the adoption of the rules of procedure of the Joint Committee (2012/533/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (1) (the Agreement) entered into force on 1 April 2012. (2) Article 11 of the Agreement establishes a Joint Committee which shall, inter alia, ensure that the Agreement operates properly. (3) According to Article 11(2) of the Agreement, the Joint Committee determines its own rules of procedure. (4) The position of the Union within the Joint Committee as regards the adoption of the rules of procedure of that Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted by the European Union within the Joint Committee set up by Article 11 of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs, as regards the adoption of the rules of procedure of that Joint Committee, shall be based on the draft Decision of the Joint Committee, attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 September 2012. For the Council The President S. ALETRARIS (1) OJ L 93, 30.3.2012, p. 3. DRAFT DECISION OF THE JOINT COMMITTEE of ¦ on the adoption of its Rules of Procedure THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs, and in particular Article 11 thereof, Whereas that Agreement entered into force on 1 April 2012, HAS ADOPTED THIS DECISION: Article 1 Heads of Delegation 1. The European Union and Georgia (the Parties), shall each appoint a Head of Delegation who shall be the contact person for all matters relating to the Committee. 2. Each Head of Delegation may delegate all or any of the functions of Head of Delegation to a nominated deputy, in which case all references hereafter to the Head of Delegation apply equally to the nominated deputy. Article 2 Chair 1. The office of Chair of the Committee shall be held alternately, for a period of one calendar year, by the Head of Delegation of each Party. 2. The Chair shall be responsible for the secretarial duties of the Committee. Article 3 Meetings 1. The Chair shall fix the date and venue or, in the case of meetings by electronic means, the technical arrangements, of meetings in agreement with the other Head of Delegation. The Chair and the other Head of Delegation shall, in agreeing the time and place of the meeting, observe the requirement to hold a meeting within 90 days. 2. Unless otherwise jointly agreed, the meetings of the Committee shall not be public. Article 4 Correspondence 1. All correspondence to or for the Committee shall be sent to the Chair of the Committee. The latter shall send a copy of all correspondence relating to the Committee to the other Head of Delegation, to the Head of the Georgian Mission in Brussels and to the Head of the Delegation of the EU in Tbilisi. 2. Correspondence between the Chair and the other Head of Delegation may be by any written means, including electronic mail. Article 5 Agendas for the meetings 1. The Chair shall draw up the draft agenda prior to a meeting. The draft agenda shall be sent to the other Head of Delegation no later than 20 working days before the start of the meeting. The draft agenda circulated by the Chair shall include any item covered by Article 11(3) of the Agreement, chosen by the Chair. 2. The Heads of Delegation may request additional items covered by Article 11(3) at least 10 working days before the start of the meeting, which the Chair must include on the draft agenda. 3. A final draft agenda shall be circulated to the other Head of Delegation by the Chair at least five working days before the start of the meeting. 4. The agenda shall be adopted by joint agreement by the Chair and the other Head of Delegation at the start of each meeting. An item other than those appearing on the draft agenda may be placed on the agenda if the Chair and other Head of Delegation so agree. Article 6 Adoption of instruments 1. The decisions of the Committee within the meaning of Article 11(2) of the Agreement shall be addressed to the Parties and shall bear the signatures of the Chair and of the other Head of Delegation. 2. Either Party may decide to publish any decision adopted by the Committee. Article 7 Written procedure 1. A decision of the Committee may be adopted by a written procedure where the Chair and the other Head of Delegation so agree. 2. The Head of Delegation proposing the use of the written procedure shall submit the draft decision to the other Head of Delegation. The other Head of Delegation shall reply, indicating whether he or she accepts or does not accept the draft, proposes any amendments, or requests further time for reflection. If the draft is adopted, it shall be finalised in accordance with Article 6(1). Article 8 Minutes 1. The Chair shall draw up draft minutes of each meeting and submit them to the other Head of Delegation within 20 working days of the meeting. The draft minutes shall state the recommendations made and may also note any other conclusions reached. The other Head of Delegation shall agree to the draft, or submit proposed amendments. Once there is agreement on the draft minutes, two original copies shall be signed by the Chair and by the other Head of Delegation. An original copy of the minutes shall be kept by the Chair and one by the other Head of Delegation. 2. In the event there is no agreement on the minutes before the subsequent meeting is convened, the minutes shall record the draft drawn up by the Chair to which shall be annexed the proposed amendments submitted by the other Head of Delegation. Article 9 Expenses Each Party shall bear the expenses it incurs in taking part in the meetings of the Committee. Article 10 Confidentiality The deliberations of the Committee shall be confidential.